NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


NOAH WORTHINGTON, DOC #H52397,           )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-894
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              Affirmed.



SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.